Fourth Court of Appeals
                                        San Antonio, Texas
                                             September 12, 2016

                                            No. 04-16-00333-CV

                                     IN RE Cleo BUSTAMANTE, Jr.

                                      Original Mandamus Proceeding1

                                                    ORDER

Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice, dissenting
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Jason Pulliam, Justice

       On September 2, 2016, a majority of the en banc court, sua sponte granted en banc
consideration of this original proceeding. See TEX. R. APP. P. 41.2. Accordingly, this
mandamus proceeding will be submitted to the entire court for consideration.


           It is so ORDERED on September 12, 2016.



                                                         PER CURIAM




           ATTESTED TO: _______________________________
                        Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 12-05-27517, styled Roberto Fernandez and Maria Imelda Flores v.
Abaco Consultants, Inc., et al, pending in the 365th Judicial District Court, Maverick County, Texas, the Honorable
Amado J. Abascal, III presiding.